Citation Nr: 0306651	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  03-02 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
spinal injury.  

2.  Entitlement to service connection for residuals of a left 
knee injury.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



REMAND

The veteran served on active duty from May 1979 to 
October 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for residuals of a spinal injury and residuals of 
a left knee injury.   

The veteran indicated that he wanted a hearing before the 
Board at the RO in his substantive appeal in January 2003 
concerning these matters.  He has a right to such a hearing.  
38 U.S.C.A. § 7107(b) (West. 2002); 38 C.F.R. §§ 20.700(a), 
20.703 (2002).  In response to correspondence from the RO, he 
indicated in February 2003 that he would accept a hearing 
before the Board in Washington, DC.  He was notified of his 
scheduled hearing in Washington by a letter from the Board in 
March 2003.  He responded later in March 2003 that he was 
unable to pay the expenses associated with traveling to 
Washington, DC, and asked if he could have a hearing in St. 
Augustine, Florida.  Although it is clear that the veteran 
now wishes for his hearing to be held in Florida, rather than 
in Washington, it is not clear whether he wants his hearing 
before the Board in person or using videoconference 
technology.  Once this is clarified, the RO should schedule 
such a hearing for him pursuant to 38 C.F.R. § 20.704 (2002).  

Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO should determine the type of 
hearing now requested by the veteran.  
Thereafter, the appropriate type of 
hearing should be scheduled for the 
veteran.  He should be notified of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2002).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




